Case 5:20-cv-00085 Document 1-2 Filed on 05/18/20 in TXSD Page 1 of 24
                                                                                                           Filed
                                                                                            4/16/2020 6:54 PM
                                                                                              Esther Degollado
                                                                                                  District Clerk
                                      EXHIBIT A                                                  Webb District
                                                                                               Serenidad Diaz
                              CAUSE NUMBER                                                 2020CVH000755D3

RAMON RAMIREZ AND MARIA       §                          IN THE JUDICIAL DISTRICT
RAMIREZ                       §
Plaintiffs,                   §
                              §
vs.                           §                                 DISTRICT COURT
                              §
ALLSTATE VEHICLE AND PROPERTY §
INSURANCE COMPANY             §
Defendant.                    §                         WEBB COUNTY, TEXAS


      PLAINTIFFS’ ORIGINAL PETITION AND REQUEST FOR DISCLOSURE


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COME RAMON AND MARIA RAMIREZ (hereinafter referred to as

(“PLAINTIFFS”) and file their Original Petition against DEFENDANT ALLSTATE VEHICLE

AND PROPERTY INSURANCE COMPANY, and would respectfully show unto the Court the

following:

                                      I.          Discovery

       Pursuant to Rule 47 of the Texas Rules of Civil Procedure, PLAINTIFFS seek damages of

monetary relief of $100,000 or less. Specifically, PLAINTIFFS seek damages of monetary relief

of no more than $75,000.00. PLANTIFFS intend to conduct discovery pursuant to a Level 2

Discovery Control Plan.

                                II.        Service of Process

       ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY, may be served

with process by serving citation and a copy of this Original Petition by Certified Mail Return

Receipt Requested on its agent for service at: C T Corporation System, 1999 Bryan St. Ste. 900

Dallas, Texas 75201.



                                              1
Case 5:20-cv-00085 Document 1-2 Filed on 05/18/20 in TXSD Page 2 of 24




          ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY is in the business

of providing insurance in the State of Texas. The insurance business done by ALLSTATE

VEHICLE AND PROPERTY INSURANCE COMPANY in Texas includes, but is not limited to

the following:

     1.        The making and issuing of contracts of insurance with the PLAINTIFFS;

     2.        The taking or receiving of application for insurance, including the PLAINTIFFS’

               application for insurance;

     3.        The receiving or collection of premiums, commissions, membership fees.

               assessments, dues or other consideration for any insurance or any part thereof.

               including any such consideration or payments from the PLAINTIFFS;

     4.        The issuance or delivery of contracts of insurance to residents of this state or a person

               authorized to do business in this state, including the PLAINTIFFS;

     5.        The adjusting and inspection of PLAINTIFFS’ insurance claims;

     6.        Making insurance coverage decisions;

     7.        Taking part in making insurance coverage decisions; and

     8.        Making representations to PLAINTIFFS as being an agent for an insurance company

               with authority to make coverage decisions;

                                      III.    Jurisdiction and Venue

          Venue of this action is proper in WEBB County, Texas because the policy at issue was

issued and delivered in WEBB County, Texas; the property insured is situated in WEBB County,

Texas; PLAINTIFFS’ losses occurred in WEBB County, Texas, and all or part of the events made




                                                    2
Case 5:20-cv-00085 Document 1-2 Filed on 05/18/20 in TXSD Page 3 of 24




the basis of this lawsuit and giving rise to PLAINTIFFS’ claims and causes of action occurred in

WEBB County, Texas.

                                             IV.    Facts

       ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY and/or its agents

committed the actions alleged against PLAINTIFFS in this petition. PLAINTIFFS own the

property located at: 5428 Espada Drive, Laredo, Texas 78046with Policy # 829863433; Claim#

0553532284. ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY provided

coverage to the PLAINTIFFS for such building, personal property, and other matter. During the

term of said policy, PLAINTIFFS sustained covered losses in the form of a hail and windstorm

event on or about May 3, 2019 in WEBB County, including damage to the architectural finishes

of the property. PLAINTIFFS promptly reported losses to ALLSTATE VEHICLE AND

PROPERTY INSURANCE COMPANY pursuant to the terms of the insurance policy. As a result.

PLAINTIFFS’ property sustained damage, including the cost of destruction and restoration of the

property necessary to access and fix the damaged areas. These are covered damages under

PLAINTIFFS’ insurance policy with ALLSTATE VEHICLE AND PROPERTY INSURANCE

COMPANY.       PLAINTIFFS have been damaged in an amount in excess of the minimum

jurisdictional limits of this Court, including injuries sustained as a result of having conduct

business during the pendency of ALLSTATE VEHICLE AND PROPERTY INSURANCE

COMPANY'S conduct.

                                     V.     Conditions Precedent

       All conditions precedent have been waived by the insurance company, have been

performed by the Plaintiffs, or have otherwise been satisfied. Despite these facts, ALLSTATE

VEHICLE AND PROPERTY INSURANCE COMPANY has failed and refused to pay the


                                               3
Case 5:20-cv-00085 Document 1-2 Filed on 05/18/20 in TXSD Page 4 of 24




PLAINTIFFS a just amount in accordance with their contractual obligations, agreements, and

representations. Moreover, Defendant’s claims that the Plaintiffs did not comply with the contract

are barred by waiver, based on Defendant’s breach and noncompliance with the material terms of

the insurance contract. Generally, when one party to contract commits material breach, the other

party is discharged or excused from further performance. Mustang Pipeline Co., Inc. v. Driver

Pipeline Co. Inc., 134 S.W.Sd 195, 196 (Tex. 2004).

                                     VI. Breach of Contract

       PLAINTIFFS purchased an insurance policy with ALLSTATE VEHICLE AND

PROPERTY INSURANCE COMPANY. PLAINTIFFS’ property was damaged by the hail and

windstorm damage, all of which are covered under the insurance policy. ALLSTATE VEHICLE

AND PROPERTY INSURANCE COMPANY has denied and/or delayed payment of

PLAINTIFFS’ covered claims. ALLSTATE VEHICLE AND PROPERTY INSURANCE

COMPANY has no reasonable basis for denying, delaying, or failing to pay PLAINTIFFS’ claims

for damages. ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY knew or

should have known that there was no such reasonable basis to deny, delay, and fail to pay such

claims. The conduct of ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY

was irresponsible and unconscionable. ALLSTATE VEHICLE AND PROPERTY INSURANCE

COMPANY took advantage of the PLAINTIFFS’ lack of sophistication in insurance and

construction matters to a grossly unfair degree. ALLSTATE VEHICLE AND PROPERTY

INSURANCE COMPANY has, by its conduct, breached its contract with the PLAINTIFFS. The

conduct of ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY has

proximately caused the injuries and damages to the PLAINTIFFS.

                       VII.    Second Cause of Action: DTPA Violations


                                                4
Case 5:20-cv-00085 Document 1-2 Filed on 05/18/20 in TXSD Page 5 of 24




      PLAINTIFFS are “consumers” entitled to relief under the Texas Deceptive Trade

Practices—Consumer Protection Act (“DTPA”). By its conduct outlined above, ALLSTATE

VEHICLE AND PROPERTY INSURANCE COMPANY has engaged in the following violations

of the DTPA which, together and separately, have been a producing cause of PLAINTIFFS’

damages:

(a)    ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY made false

      representations about PLAINTIFFS’ rights, remedies, and obligations under the policies at

      issue. These statements were a misrepresentation of the insurance policies and their

      benefits in violation of §§ 17.46(b)(5), (7), (12) and (14), Texas Business & Commerce

      Code;

(b)   ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY’S actions

      constitute an unconscionable course of conduct entitling the PLAINTIFFS to relief under

      §17.50(a)(1), (2), (3), and (4) of the Texas Business & Commerce Code;

(c)   ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY failed to disclose

      information to the PLAINTIFFS concerning the nature and extent of their insurance policy.

      which was known by ALLSTATE VEHICLE AND PROPERTY INSURANCE

      COMPANY at the time for the purpose of inducing PLAINTIFFS into transactions which

      they would not have otherwise entered in violation of section 17.46(b)(9) and (23), Texas

      Business and Commerce Code;

(d)   As described above, ALLSTATE VEHICLE AND PROPERTY INSURANCE

      COMPANY violated Chapter 541, Texas Insurance Code, entitling the PLAINTIFFS to

      relief under section 17.50(a)(4), Texas Business and Commerce Code.




                                              5
Case 5:20-cv-00085 Document 1-2 Filed on 05/18/20 in TXSD Page 6 of 24




        ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY took advantage of

PLAINTIFFS’ lack of knowledge in construction and insurance claims processes, misrepresented

losses covered under the insurance policy, and failed to disclose pertinent information regarding

damages to the PLAINTIFFS’ property.               ALLSTATE VEHICLE AND PROPERTY

fNSURANCE COMPANY conduct as described herein was a producing cause of damages to

PLAINTIFFS for which they now sue. The conduct of the ALLSTATE VEHICLE AND

PROPERTY INSURANCE COMPANY was more than just a mistake, and was done “knowingly”

and/or “intentionally,” as those terms are derived by statute. Because of that, ALLSTATE

VEHICLE AND PROPERTY INSURANCE COMPANY may be subject to liability for additional

damages under the Texas Deceptive Trade Practices Act. PLAINTIFFS seek an award of

additional damages under the DTPA in an amount not to exceed three times the amount of

economic damages.

                               VIII.   Unfair Insurance Practices

ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY failed to inform

PLAINTIFFS of material facts, such as the true scope of damage and cost to repair. ALLSTATE

VEHICLE AND PROPERTY INSURANCE COMPANY failed to properly process claims and

have misrepresented material facts to the PLAINTIFFS. ALLSTATE VEHICLE AND

PROPERTY INSURANCE COMPANY has failed to address all damage to the property and its

contents causing further damage to the PLAINTIFFS. Further, ALLSTATE VEHICLE AND

PROPERTY fNSURANCE COMPANY has intentionally failed to fully investigate the loss; failed

to properly convey all information to PLAINTIFFS; and has intentionally ignored damages to the

dwelling.   PLAINTIFFS’ property suffered from covered losses and damages of which

ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY is fully aware.


                                               6
Case 5:20-cv-00085 Document 1-2 Filed on 05/18/20 in TXSD Page 7 of 24




ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY has concealed damage

known by it to exist. ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY has

known about covered hail and windstorm damages but has failed to perform proper testing and

concealed facts from PLAINTIFFS about the damages, ignoring PLAINTIFFS’ plea for help.

ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY has failed to warn

PLAINTIFFS of consequential damage to their property.

       By its conduct outlined above, ALLSTATE VEHICLE AND PROPERTY INSURANCE

COMPANY committed unfair practices in the business of insurance prohibited by Chapter 541,

Texas Insurance Code, and the statutes, rules and regulations incorporated therein. ALLSTATE

VEHICLE AND PROPERTY INSURANCE COMPANY committed the following acts in

violation of Texas Insurance Code and Texas Administrative Code:

(1)    ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY failed to, with

       good faith, effectuate a prompt, fair, and equitable settlement of the PLAINTIFFS’ claims

       once liability became reasonable clear (Tex. Ins. Code Ann. 541.060(a)(2)(A); Tex. Ins.

       Code Ann. 542.003(b)(4); 28.TAC section 21.203(4));

(2)    ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY failed to provide

       promptly to PLAINTIFFS a reasonable explanation of the basis in the policy, in relation to

       the facts or applicable law, for denial of the claim or for the offer of a compromise

       settlement of the claim (Tex. Ins. Code Ann. 541.060(a)(3); 28 TAC section 21.203(9));

(3)    ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY refused to pay a

       claim without conducting a reasonable investigation with respect to that claim (Tex. Ins.

       Code Ann. 541.060(a)(7); TAC section 21.203(15));




                                               7
Case 5:20-cv-00085 Document 1-2 Filed on 05/18/20 in TXSD Page 8 of 24




(4)   ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY breached its duty

      of good faith and fair dealing at common law;

(5)   ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY failed to adopt and

      implement reasonable standards for the prompt investigation of claims arising under the

      insurer’s policies (Tex. Ins. Code Ann. 542. 003(b)(3); 28 TAC section 21.203(3));

(6)   ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY compelled

      PLAfNTIFFS to institute a suit to recover an amount due under a policy by offering

      substantially less than the amount ultimately recovered in a suit brought by the policyholder

      (Tex. Ins. Code Ann. 542.003(b)(5); 28 TAC section 21.203(6);

(7)   ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY violated the

      Prompt Payment of Claims Statute (28 TAC section 21.203(18));

(8)   ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY committed the

      following unfair methods of competition or deceptive acts or practices in the business of

      insurance in violation of Texas Insurance Code and the Texas Administrative Code by:

      (a)    ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY made,

             issued or circulated or caused to be made, issued or circulated an estimate.

             illustration, circular or statement misrepresenting with respect to the policy issued

             or to be issued:

             (0      the terms of the policy; and/or

             (ii)    the benefits or advantages promised by the policy.

      (b)    ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY made an

             untrue statement of material fact (Tex. Ins. Code Ann. 541.060(a)(1); 28 TAC

             section 21.203(1));


                                                8
Case 5:20-cv-00085 Document 1-2 Filed on 05/18/20 in TXSD Page 9 of 24




       (c)    ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY failed to

              state a material fact necessary to make other statements made not misleading,

              considering the circumstances under which statements were made; and

       (d)    ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY made

              statements in a manner that would mislead a reasonably prudent person to a false

              conclusion of material fact.

      (e)     ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY refused to

              make a settlement offer under applicable first-party coverage on the basis that other

              coverage may be available or that third parties are responsible for the damages

              suffered, except as may be specifically provided in the policy (Tex. Ins. Code Ann

              541.060(a)(5); 28 TAC section 21.203(11);

ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY’S conduct as described

herein was a producing cause of damages to PLAINTIFFS, for which they now sue.

                  IX.     Breach of the Duty of Good Faith and Fair Dealing

       From and after the time the PLAINTIFFS’ claims were presented to ALLSTATE

VEHICLE AND PROPERTY INSURANCE COMPANY, liability to pay the claims in

accordance with the terms of insurance policies referenced above has been reasonably clear.

Despite there being no basis whatsoever on which a reasonable insurance company would have

relied to deny and/or delay payment for PLAINTIFFS’ claims, ALLSTATE VEHICLE AND

PROPERTY INSURANCE COMPANY refused to accept the claims in totality and pay the

PLAINTIFFS as the policy required. At that time, ALLSTATE VEHICLE AND PROPERTY

INSURANCE COMPANY knew or should have known by the exercise of reasonable diligence

that their liability was reasonably clear. ALLSTATE VEHICLE AND PROPERTY INSURANCE


                                                9
Case 5:20-cv-00085 Document 1-2 Filed on 05/18/20 in TXSD Page 10 of 24




COMPANY failed to conduct a reasonable and proper inspection of the claims and refused to rely

on the true facts, resorting instead to producing faulty, incomplete, and biased reasons to avoid

paying a valid claim. This constitutes failing to handle or process the PLAINTIFFS’ claims in

good faith, an affirmative duty placed on ALLSTATE VEHICLE AND PROPERTY

INSURANCE COMPANY, as expressly stated by the Texas Supreme Court in Vail v. Texas Farm

Bureau, 754 S.W.2d 129 at 135 (Tex. 1988). Through the actions described above, ALLSTATE

VEHICLE AND PROPERTY INSURANCE COMPANY breached its duty to deal fairly and in

good faith with the PLAINTIFFS. ALLSTATE VEHICLE AND PROPERTY INSURANCE .

COMPANY’S breach was a proximate cause of the losses, expenses and damages suffered by the

PLAINTIFFS, for which they sue.

              X.      Texas Insurance Code 542, Subchapter B Delay in Payment

       PLAINTIFFS gave prompt notice of their claims to ALLSTATE VEHICLE AND

PROPERTY       INSURANCE        COMPANY.       ALLSTATE       VEHICLE       AND     PROPERTY

INSURANCE COMPANY has engaged in unfair settlement claims practices, as discussed above

and denied and/or has delayed payment on PLAINTIFFS’ claim. ALLSTATE VEHICLE AND

PROPERTY INSURANCE COMPANY’S reliance on reports and estimates from its adjusters and

investigating adjusters has been “merely pretextual” and unreasonable. ALLSTATE VEHICLE

AND PROPERTY INSURANCE COMPANY’S investigation and use of adjusters’ reports was

an “outcome-oriented” investigation. ALLSTATE VEHICLE AND PROPERTY INSURANCE

COMPANY failed to comply with the requirements of Chapter 542 listed herein:

       (a)    Failing to pay PLAINTIFFS’ claim within 60 days of receiving all of the items,

              statements, and forms required by the insurer to secure final proof of loss, of the

              acceptance or rejection of a claim; and


                                               10
Case 5:20-cv-00085 Document 1-2 Filed on 05/18/20 in TXSD Page 11 of 24




       (b)      Failing to request all of the items, statements and forms the ALLSTATE VEHICLE

                AND PROPERTY INSURANCE COMPANY reasonably believed at the time

                would be required from PLAINTIFFS to pay the claim within 15 days after

                receiving notice of the claim.

       Pursuant to Texas Insurance Code Chapter 542, Subchapter B, PLAINTIFFS are entitled

to recover from ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY the

statutory penalty of 5% plus the interest rate determined under Section 304.003, Finance Code, on

all amounts due on PLAINTIFFS’ claims, together with attorney’s fees, for which they sue.

                                                 XL

       PLAINTIFFS allege that as to any terms, conditions, notices, or requests under the

insurance contract, PLAINTIFFS have substantially complied and/or is excused. In the alternative,

PLAINTIFFS make the allegation of waiver and/or estoppel as to every defense or exclusion plead

by ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY as to any exclusion,

condition, or defense pled by ALLSTATE VEHICLE AND PROPERTY INSURANCE

COMPANY, PLAINTIFFS would show that:

             1. The clear and unambiguous language of the policy provides coverage for dwelling

                damage caused by hail and windstorm damage, including the cost of access to fix

                the damaged areas. Any other construction of the language of the policy is void as

                against public policy;

             2. Any other construction and its use by ALLSTATE VEHICLE AND PROPERTY

                INSURANCE COMPANY violates section 541 and 542 of the Texas Insurance

                Code and are void as against public policy;




                                                  11
Case 5:20-cv-00085 Document 1-2 Filed on 05/18/20 in TXSD Page 12 of 24




           3. Any other construction violates Art. 17.50 of the Texas Business and Commerce

               Code, is unconscionable, was procured by fraudulent inducement, and is void as

               against public policy;

           4. Any other construction is otherwise void as against public policy, illegal, and

               violates state law and administrative rule and regulation;

           5. The adoption of any other construction constitutes wrongful or bad faith

               cancellation and/or refusal to renew a portion of PLAINTIFFS’ predecessor policy

               with ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY. In

               this regard, PLAfNTIFFS would show that their insurance policy was renewed

               uninterruptedly for many years; and

           6. The adoption of any other construction constitutes conduct in violation of the laws

               of this state, including section 541 and 542 of Texas Insurance Code is void as

               against public policy.

       If this Court finds any ambiguity in the policy, the rules of construction of such policies

mandate the construction and interpretation urged by PLAINTIFFS. In the alternative.

ALLSTATE VEHICLE AND PROPERTY INSURANCE                               COMPANY        is judicially.

administratively, or equitably estopped from denying PLAINTIFFS’ construction of the policy

coverage at issue. To the extent that the wording of such policy does not reflect the true intent of

all parties thereto, PLAINTIFFS plead the doctrine of mutual mistake, thus requiring reformation.

                                    XII. Exemplary Damages

       Plaintiffs would further show that the acts and omissions of Defendant and its agents.

adjusters, employees and/or representatives complained of herein were committed knowingly.

willfully, intentionally, with actual awareness, and with the specific and predetermined intention


                                                12
Case 5:20-cv-00085 Document 1-2 Filed on 05/18/20 in TXSD Page 13 of 24




of enriching said Defendant at the expense of the Plaintiffs. In order to punish said Defendant for

such unconscionable overreaching and to deter such actions and/or omissions in the future,

Plaintiffs request exemplary damages pursuant to 17.50(b)(1) of the Texas Business and

Commerce Code and § 541.152(b) of the Tex. Ins. Code.

                                                XIII.

        WHEREFORE, PREMISES CONSIDERED, PLAINTIFFS respectfully request this

Honorable Court for the following relief: that upon final hearing and trial hereof, this Honorable

Court grant to the PLAINTIFFS such relief as to which they may show themselves justly entitled.

either at law or in equity; either general or special, including declaratory Judgment, judgment

against the ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY for actual

attorney’s fees, cost of suit, mental anguish, DTPA violations, Texas Insurance Code violations.

statutory penalties, and pre-judgment and post-judgment interest, including judgment for

additional damages and punitive damage under the facts set forth in this or any amended pleading

in exceeding the minimum jurisdictional limits of the court.

                                        XIV.   Jury Demand

       PLAINTIFFS request that this Court empanel a jury to sit in the trial of this matter. The

requisite jury fee will be paid as required by law.

                                  XV.     Requests for Disclosure

       Under Texas Rule of Civil Procedure 194, PLAfNTIFFS request that ALLSTATE

VEHICLE AND PROPERTY fNSURANCE COMPANY disclose, within 50 days of the service

of this request, the information or material described in Texas Rule of Civil Procedure 194.




                                                 13
Case 5:20-cv-00085 Document 1-2 Filed on 05/18/20 in TXSD Page 14 of 24




                                  Respectfully submitted,


                                  OMAR OCHOA LAW FIRM
                                  121 N. 10''’ St.
                                  McAllen, Texas 78501
                                  Telephone: (956) 630-3266

                                 Isl Omar Ochoa
                                 OMAR OCHOA
                                 State Bar No. 24079813
                                 oochoa@,omarochoalaw.coiTi
                                 A TTORNEY FOR PLAINTIFFS




                                     14
Case 5:20-cv-00085 Document 1-2 Filed on 05/18/20 in TXSD Page 15 of 24




                               Instructions and Definitions

     1.     “You” or “Your” means the party responding to requests.

     2.     “The Policy” means the insurance policy that is the basis of claims made against
            ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY in this
            lawsuit.

     3.     “Insured Location” means the real property at the location described in the Policy
            declarations.

     4.     “Dwelling” means the dwelling located at the Insured Location at the time of loss.

     5.     “Other Structures” means any structures located at the Insured Location during that
            time that are set apart from the Dwelling by a clear space, including those connected
            only by a fence, utility line, or similar connection.

     6.     “Other Damages” means debris removal, temporary repairs, trees and shrub
            removal, personal property removal and storage, loss of use and additional living
            expenses.

     7.     “Personal Property” means any or all of the personal property and business personal
            property that is the subject of the claims made against ALLSTATE VEHICLE
            AND PROPERTY INSURANCE COMPANY in this lawsuit.

     8.     “Your Counsel” means the attorney or attorneys who are representing or have
            represented you either with regard to the claim or in this lawsuit.

     9.     “The Claim” means the insurance claim made the basis of the breach of contract
            claim against ALLSTATE VEHICLE AND PROPERTY INSURANCE
            COMPANY in this lawsuit.

      10.   “Written Communication” means the conveyance of information by a writing,
            whether by letters, e-mails, memoranda, handwritten notes and/ or faxes.

      11.   “Document” means letters, words or numbers or their equivalent, set down by
            handwriting, typewriting, printing, photostating, photographing, magnetic or
            electronic impulse, mechanical or electronic recording, or other form of data
            compilation. See Texas Rule of Evidence 1001 (a). “Document” specifically
            includes information that exists in electronic or magnetic form.

      12.   “Witness Statement” means the statement of any person with knowledge of relevant
            facts, regardless of when the statement vvas made, and is a (1) written statement
            signed or otherwise adopted or approved in writing by the person making it, or (2)
            a stenographic, mechanical, electrical, or other type of recording of a witness’s oral



                                              15
Case 5:20-cv-00085 Document 1-2 Filed on 05/18/20 in TXSD Page 16 of 24




           statement, or any substantially verbatim transcript of such recording. See Texas
           Rule of Civil Procedure 192.3(h).

     13.   “Date” means the exact date, month and year, if ascertainable, or, if not, the best
           available approximation.

                                       INSTRUCTIONS

     1.    You are requested to produce photographs, video recordings and audio recordings
           that were created or stored electronically.

     2.    Pursuant to Rule 196.4, you are requested to produce electronic or magnetic data
           responsive to the Request for Production below in tiff or pdf searchable format,
           including email, instant message and pdf forms of the documents.




                                            16
Case 5:20-cv-00085 Document 1-2 Filed on 05/18/20 in TXSD Page 17 of 24




                                     INTERROGATORIES


1.     Please identify any person you expect to call to testify the time of trail.

       ANSWER:

2.     Identify the persons involved in the investigation and handing of Plaintiffs’ claim for
       insurance benefits arising from damage during and include a brief description of the
       involvement of each person identified, their employer, and date(s) of such involvement.

       ANSWER:

3.       If you performed any investigative steps in addition to what is reflected in the claims file,
         please generally describe those investigative steps conducted by you or any of your
         representatives with respect to the facts surrounding the circumstances of the subject loss.
     ■ ■ Identify the persons involved in each step.

       ANSWER:

4.     Identify by date, author, and result the estimates, appraisals, engineering, mold and other
       reports generated as a result of your investigation.'

       ANSWER:

5.     State the following concerning notice of claim and timing of payment:

       a. The date and manner in which you received notice of the claim
       b. The date and manner in which you acknowledged receipt of the claim
       c. The date and manner in which you commenced investigation of the claim
       d. The date and manner in which you requested from the claimant all items, statements,
       and forms that you reasonably believed, at the time, would be required from the claimant
       e. The date and manner in which you notified the claimant in writing of the acceptance or
       rejection of the claim

       ANSWER:

6.     Identify by date, amount and reason, the insurance proceed payments made by you to the
       Plaintiffs.

       ANSWER:

7.     Has Plaintiffs claim for insurance benefits been rejected or denied? If so, state the reasons
       for denying the claim.

       ANSWER:

                                                  17
Case 5:20-cv-00085 Document 1-2 Filed on 05/18/20 in TXSD Page 18 of 24




8.    Please identify the written procedures or policies (including document(s) maintained in
      electronic form) you maintained for your internal or third party adjusters to use in
      connection with handling property and casualty claims.

      ANSWER:

9.    When was the date you anticipated litigation?

      ANSWER:

10.   From November 1, 2010 to the present, what documents (including those maintained
      electronically) relating to the investigation or handling of a claim for windstorm insurance
      benefits in Texas are routinely generated during the course of the investigation and
      handling of a claim by you (e.g. Investigation Reports; z-records; reserves sheet; electronic
      claims diary; a claims review report; team controversion report)?

      ANSWER:

11.   Have any documents (including those maintained electronically) relating to the
      investigation or handling of Plaintiffs’ claims for insurance benefits been destroyed or
      disposed of? If so, please identify what, when and why the document was destroyed, and
      describe your document retention policy.

      ANSWER:

12.   Do you contend that the insured premises was damaged by flood water, storm surge and/
      or any excluded peril? If so, state the general factual bases for this contention.

      ANSWER:

13.   Do you contend that any act or omission by Plaintiffs’ voided, nullified, waived or
      breached the insurance policy in any way? If so, state the general factual bases for this
      contention.

      ANSWER:

14.   Do you contend that the Plaintiffs’ failed to satisfy any condition precedent or covenant of
      the policy in any way? If so, state the general factual bases for this contention.

      ANSWER:

15.   How is the performance of the adjusters involved in handling Plaintiffs’ claim evaluated?
      State the following:

      a.     what performance measures are used
      b.     describe your bonus or incentive plan for adjusters


                                               18
Case 5:20-cv-00085 Document 1-2 Filed on 05/18/20 in TXSD Page 19 of 24




      c.      have any listed in response to requests for production had a criminal record/record
              of complaint with the Texas Department of Insurance, performed a violation of
              company claim handling procedures

      ANSWER:

16.   Do you have knowledge of any claims other than the one made the basis, of this suit that
      pertain to the propertyor properties the subject of the suit? If yes, please list the following:

      a. Any and all claim numbers
      b. Any and all policy numbers associated with the claim(s)
      c. The date of loss for each claim
      d. The nature of the damages for each claim
      e. Whether the claim is currently open or closed
      f If the claim was denied, please state the reason why the claim was denied.




                                                 19
Case 5:20-cv-00085 Document 1-2 Filed on 05/18/20 in TXSD Page 20 of 24




                                             DEFINITIONS

       In the event you object to any of the items requested, you are instructed to furnish all other
documents to which no objection is made. Also note that Rule 196.3(c) provides that a party shall
produce documents as they are kept in the usual course of business or shall organize and label
them to correspond with the categories in this request.

       Please be advised that the undersigned intends to use the documents you produce in
response to this request for production in any hearing or trial of this lawsuit. TEX. R. CIV. P.
193.7.

       1.     “You” or “Your” means the party responding to requests.

       2.     “The Policy” means the insurance policy that is the basis of claims made against
              ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY in this
              lawsuit.

       3.     “Insured Location” means the real property at the location described in the Policy
              declarations.

       4.     “Dwelling” means the dwelling located at the Insured Location at the time of loss.

       5.     “Other Structures” means any structures located at the Insured Location during that
              time that are set apart from the Dwelling by a clear space, including those connected
              only by a fence, utility line, or similar connection.

       6.     “Other Damages” means debris removal, temporary repairs, trees and shrub
              removal, personal property removal and storage, loss of use and additional living
              expenses.

       7.     “Personal Property” means any or all of the personal property and business personal
              property that is the subject of the claims made against ALLSTATE VEHICLE
              AND PROPERTY INSURANCE COMPANY in this lawsuit.

       8.      “Your Counsel” means the attorney or attorneys who are representing or have
               represented you either with regard to the claim or in this lawsuit.

       9.      “The Claim” means the insurance claim made the basis of the breach of contract
               claim against ALLSTATE VEHICLE AND PROPERTY INSURANCE
               COMPANY in this lawsuit.

       10.     “Written Communication” means the conveyance of information by a writing,
               whether by letters, e-mails, memoranda, handwritten notes and/ or faxes.

       11.     “Document” means letters, words or numbers or their equivalent, set down by
               handwriting, typewriting, printing, photostating, photographing, magnetic or


                                                 20
Case 5:20-cv-00085 Document 1-2 Filed on 05/18/20 in TXSD Page 21 of 24




            electronic impulse, mechanical or electronic recording, or other form of data
            compilation. See Texas Rule of Evidence 1001 (a). “Document” specifically
            includes information that exists in electronic or magnetic form.

      12.   “Witness Statement” means the statement of any person with knowledge of relevant
            facts, regardless of when the statement was made, and is a (1) written statement
            signed or otherwise adopted or approved in writing by the person making it, or (2)
            a stenographic, mechanical, electrical, or other type of recording of a witness’s oral
            statement, or any substantially verbatim transcript of such recording. See Texas
            Rule of Civil Procedure 192.3(h).

      13.   “Date” means the exact date, month and year, if ascertainable, or, if not, the best
            available approximation.

                                         INSTRUCTIONS

      1.    You are requested to produce photographs, video recordings and audio recordings
            that were created or stored electronically.

      2.    Pursuant to Rule 196.4, you are requested to produce electronic or magnetic data
            responsive to the Request for Production below in tiff or pdf searchable format,
            including email, instant message and pdf forms of the documents.




                                              21
Case 5:20-cv-00085 Document 1-2 Filed on 05/18/20 in TXSD Page 22 of 24




                      REQUESTS FOR PRODUCTION OF DOCUMENTS

1.   The claim and underwriting files from the home, regional, local offices, and third party
     adjusters/ adjusting firms regarding the claim that is the subject of this matter, including
     copies of the policy, file jackets, “field” files and notes, and drafts of documents contained
     in the file.

     RESPONSE:

2.   The electronic diary, including the electronic and paper notes made by ALLSTATE
     VEHICLE AND PROPERTY INSURANCE COMPANY’S claims personnel, contractors,
     and third party adjusters/ adjusting firms relating to Plaintiffs claims.

     RESPONSE:

3.   Your written procedures or policies (including document(s) maintained in electronic form)
     that pertain to the handling of storm claims and complaints made by policy holders in Texas
     from July 1, 2010 to date. If the party answering this request is an independent adjuster,
     produce the request documents for both the independent adjusting company and the party
     [carrier] that hired you with the respect to this claim.

     RESPONSE:

4.   The Operation Guides which relate to the handling of claims in Texas in effect from July
     1, 2010 to date. If the party answering this request is an independent adjuster, produce the
     request documents for both the independent adjusting company and the party [carrier] that
     hired you with respect to this claim.

      RESPONSE:

5.   The adjusting and engineering reports, notes, correspondence, estimates, appraisals,
     photographs and/or recordings prepared concerning Plaintiffs underlying claims.

      RESPONSE:

6.    If you dispute the cause of the loss produce the engineering reports in your possession
      regarding damage to property within a one-mile radius of the Plaintiffs insured property.

      RESPONSE:

7.    The price guidelines that pertain to the handling of claims arising out of storm damage. In
      the event you utilize published guidelines or “off the shelf’ software, without modification,
      as your price guidelines, you may respond by simply identifying by name, version, and/or
      edition the published guidelines you use.

      RESPONSE:

8.    The Plaintiffs file from the office of their insurance agent.
                                               22
Case 5:20-cv-00085 Document 1-2 Filed on 05/18/20 in TXSD Page 23 of 24




      RESPONSE:

9.    The information regarding weather and storm surge conditions on which you relied in
      making decisions on the Plaintiffs’ claims.

      RESPONSE:

10.   The documents, manuals, and training materials, including audio/ or video tapes used in
      training, overseeing, or supervising your personnel employed in adjusting property claims
      in Texas and in effect from

      RESPONSE:

11.   “Pay sheet,” “Payment Log,” or list of payments made on Plaintiffs’ claim. This includes
      all indemnity, claim expenses, third party payments and billing statements.

      RESPONSE:

12.   The documents reflecting reserves applied to the subject claim.

      RESPONSE:

13.   For the past five years, the portions of the personnel file of the adjuster(s) involved in
      handling Plaintiffs' claim that pertain in disciplinary actions associated with claims
      handling, and performance under a bonus or incentive plan.

      RESPONSE:

14.   The managerial and adjuster bonus or incentive plan for managers responsible for storm
      claims in effect for the time period January 1, 2010 to date.

      RESPONSE:

15.   If a third party engineer evaluated the subject property, provide the correspondence
      between ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY insurer
      and third party adjuster and documents that show the number of other matters in which the
      same engineers were retained by you to evaluate others properties over the past five years.

      RESPONSE:

16.   Copies of any and all documents that you contend support any affirmative defense, which you
      allege applies to this action.

      RESPONSE:

17.   Any and all relevant files, policies, notes, documents, lists, estimates, reports,
      correspondence, spreadsheets, photos, slides, moving pictures, recordings, videos, and
      audio recordings created or taken by Defendant or by agents for Defendant for any claims


                                              23
1
    Case 5:20-cv-00085 Document 1-2 Filed on 05/18/20 in TXSD Page 24 of 24




          other than the one made the basis of this suit that pertain to the property or properties the
          subject of the suit.

          RESPONSE:




                                                   24
